Title: From James Madison to James Madison, Sr., 23 November 1792
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Novr. 23. 92
I have sent by a Vessel just sailed a small cask of port wine—a few Glass & plate wares with some knives & forks and two or three Books for Fanny. They are addressed to Mr. Anderson. Among the Books are two translations of Telemachus. One was bought before that in 2 vol: which is the proper one for her use could be met with. The supernumerary one which is the best for the English reader may be disposed of. Wheat & flour have risen considerably, the latter to 41/. Pa. Cy. and the accts. from Europe of different kinds, make it probable that the market will continue good. Yr. Affe. son
Js. Madison Jr
